OPINION

Per Curiam:

Appellant, Jimmie Lee Hall, appeals from a judgment rendered upon jury verdicts of guilty to charges of assault with a deadly weapon with intent to do bodily harm and attempted rape. The public defender has submitted a brief on all issues raised by the record which might arguably support an appeal pursuant to the rulings in Anders v. California, 386 U.S. 738 (1967), and Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969). After carefully examining the record and the errors of law set forth in appellant’s brief, we hold that there is no merit to the issues raised. Accordingly, the appeal should be and hereby is dismissed as frivolous; and the judgment of the lower court is affirmed.